 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Christine Cameron,                               No. CV-17-08082-PCT-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Lowes Home Centers Incorporated, et al.,
13                  Defendants.
14
15          At issue is Plaintiff Christine Cameron’s Motion to Preclude Testimony from
16   Defense Expert M. Eric Gershwin, M.D. (Doc. 156, Mot.), to which Defendant Lowe’s
17   Home Centers, LLC filed a Response (Doc. 164, Resp.), and Plaintiff filed a Reply
18   (Doc. 170, Reply). The Court finds this matter appropriate for decision without oral
19   argument. See LRCiv 7.2(f).
20   I.     LEGAL STANDARD
21          Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that
22   any expert testimony provided is relevant and reliable. Daubert v. Merrell Dow Pharm.,
23   Inc., 509 U.S. 579, 589 (1999). “Evidence is relevant if it has any tendency to make a fact
24   more or less probable than it would be without the evidence and the fact is of consequence
25   in determining the action.” Fed. R. Evid. 401. The trial court must first assess whether the
26   testimony is valid and whether the reasoning or methodology can properly be applied to
27   the facts in issue. Daubert, 509 U.S. at 592–93. Factors to consider in this assessment
28   include: whether the methodology can be tested; whether the methodology has been
 1   subjected to peer review; whether the methodology has a known or potential rate of error;
 2   and whether the methodology has been generally accepted within the relevant professional
 3   community. Id. at 593–94. “The inquiry envisioned by Rule 702” is “a flexible one.” Id. at
 4   594. “The focus . . . must be solely on principles and methodology, not on the conclusions
 5   that they generate.” Id.
 6          The Daubert analysis is applicable to testimony concerning non-scientific areas of
 7   specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
 8   However, the Daubert factors may not apply to testimony that depends the on knowledge
 9   and experience of the expert, rather than a particular methodology. United States v. Hankey,
10   203 F.3d 1160, 1169 (9th Cir. 2000) (citation omitted) (finding that Daubert factors do not
11   apply to police officer’s testimony based on 21 years of experience working undercover
12   with gangs). An expert qualified by experience may testify in the form of opinion if his or
13   her experiential knowledge will help the trier of fact to understand evidence or determine
14   a fact in issue, as long as the testimony is based on sufficient data, is the product of reliable
15   principles, and the expert has reliably applied the principles to the facts of the case. See Fed.
16   R. Evid. 702; Daubert, 509 U.S. at 579.
17          The advisory committee notes on the 2000 amendments to Rule 702 explain that
18   Rule 702 (as amended in response to Daubert) “is not intended to provide an excuse for an
19   automatic challenge to the testimony of every expert.” See Kumho Tire Co., 526 U.S. at
20   152. “Vigorous cross-examination, presentation of contrary evidence, and careful
21   instruction on the burden of proof are the traditional and appropriate means of attacking
22   shaky but admissible evidence.” Daubert, 509 U.S. at 595 (citation omitted).
23   II.    ANALYSIS
24          Plaintiff contends that Defendant’s expert, Dr. Gershwin, has failed to prove he has
25   the necessary education and background to opine on complex regional pain syndrome
26   (CRPS). (Mot. at 6.) She argues that Dr. Gershwin is a “Rheumatologist with expertise in
27   Immunology” but that his testimony provides no opinion in regard to rheumatology.
28   (Mot. 4.) Moreover, Plaintiff asserts that Dr. Gershwin’s testimony is not relevant or


                                                   -2-
 1   reliable because it contains no medical analysis specifically tied to Plaintiff’s CRPS.
 2   (Mot. 5, 6; Reply 2.) In response, Defendant argues that Dr. Gershwin is a renowned
 3   rheumatologist with a “unique perspective on CRPS” that qualifies him to make “the
 4   connection between CRPS and autoimmunity,” and that this connection will help the jury
 5   understand pain syndromes and the diagnosis and treatment of patients with pain. (Resp.
 6   at 2–4.)
 7          A.     Whether Dr. Gershwin is Qualified as an Expert to Opine on CRPS
 8          Plaintiff argues that Dr. Gershwin’s report “does not establish [his] knowledge or
 9   treatment of patients who suffer from CRPS” and that he failed to provide “any of his own
10   expertise in his report related to the specific medical condition of CRPS.” (Mot. at 5.)
11   Conversely, Defendant contends that Dr. Gershwin does, in fact, have “specialized
12   knowledge” about CRPS and, in support, offers three scholarly publications he participated
13   in writing regarding CRPS. (Resp. at 3.)
14          After reviewing Dr. Gershwin’s 25-page report, 134-page CV, and three CRPS
15   articles, the Court finds that he is qualified to offer opinions regarding CRPS. Under Rule
16   702, “[a] witness who is qualified as an expert by knowledge . . . may testify in the form
17   of an opinion.” In preliminarily assessing the validity of a purported expert, a consideration
18   that bears on the inquiry is “whether it has been subjected to peer review and publication.”
19   Daubert, 509 U.S. at 580. Although he may be an immunologist, Dr. Gershwin has co-
20   written several articles on CRPS, at least one of which has been cited by over 100 “peer
21   review publications.” (Resp. at 3.) His knowledge meets the standards prescribed under
22   Rule 702. Therefore, the Court will allow Dr. Gershwin to opine on CRPS.
23          B.     Reliability of Dr. Gershwin’s Opinions Regarding Plaintiff
24          Plaintiff also argues Dr. Gershwin’s report “is not tied to the facts of the case” and
25   “cannot assist the trier of fact” because he “does not explain with any specificity . . . how
26   any of the summarized medical journals or articles in his report are tied to the facts of this
27   case.” (Reply at 2.) In response, Defendant contends that Dr. Gershwin’s “citations to
28   medical literature show his opinions on CRPS are based on sound scientific facts and data”


                                                 -3-
 1   and that his testimony “will be helpful to [the jury] in determining issues of plaintiff’s past
 2   and future economic and non-economic damages should [they] find any liability” along
 3   with providing “the trier of fact [with] the history and understanding of how CRPS began.”
 4   (Resp. at 4–5.)
 5          Although Dr. Gershwin may be qualified to opine on CRPS, the Court finds portions
 6   of his testimony unreliable. He concludes that Plaintiff “should be treated with a rigorous
 7   program of physical therapy and [submits] that she will have an excellent response and
 8   become fully functional and without pain in 6 months” by citing to the report of an
 9   examining and treating physician, Dr. Williams. (Doc. 156, Ex. 1, Gershwin Report at 20.)
10   Because a review of Dr. Gershwin’s report does not reveal evidence that he has ever treated
11   a patient suffering from CRPS or that he examined Plaintiff himself, the Court does not
12   find Dr. Gershwin’s conclusion reliable. Dr. Williams can testify himself as to what his
13   examination of Plaintiff revealed and what course of treatment is appropriate, as can other
14   treating and/or examining physicians. Moreover, the Court cannot find Dr. Gershwin’s
15   testimony regarding economic and non-economic damages to be reliable because he has
16   not demonstrated a specific expertise in this area.
17          However, Dr. Gershwin may opine on the connection between CRPS and
18   autoimmunity because his opinion in this regard is sufficiently reliable. This testimony
19   derives from a literature review of over 25 articles which directly address CRPS. (Gershwin
20   Report.) See Allen v. Hylands, Inc., 2019 WL 2142843 (9th Cir. May 15, 2019) (affirming
21   district court’s denial of motion to exclude expert testimony from toxicologist whose
22   opinion on relationship between hormesis and homeopathy derived from a literature review
23   of several peer-reviewed sources in his field.) In sum, the Court will deny in part and grant
24   in part Plaintiff’s Motion.
25   III.   CONCLUSION
26          For the above reasons, the Court finds that Dr. Gershwin is qualified to opine on
27   CRPS and that his proposed testimony is reliable in regard to autoimmunity and its
28


                                                  -4-
 1   relationship to CRPS. Dr. Gershwin may not offer his proposed testimony regarding the
 2   length of Plaintiff’s recovery time or Plaintiff’s economic and non-economic damages.
 3          IT IS THEREFORE ORDERED granting in part and denying in part Plaintiff’s
 4   Motion to Preclude Testimony from Defense Expert M. Eric Gershwin, M.D. (Doc. 156)
 5   as specified in this Order.
 6          Dated this 26th day of June, 2019.
 7
 8                                        Honorable John J. Tuchi
                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
